Citation Nr: 0111721	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected left greater trochanteric 
bursitis with iliotibial band tightness.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected residuals of bilateral 
foot injuries, with bilateral arthritis of the first 
metatarsophalangeal joints.

3.  Entitlement to service connection for breast pain 
(claimed as fibrosis).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a compensable initial disability 
evaluation for service-connected uterine fibroids.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from May 1996 to March 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision: (1) granted 
service connection for left greater trochanteric bursitis 
with iliotibial band tightness, and assigned thereto an 
initial disability evaluation of 10 percent, effective in 
March 1999; (2) granted service connection for residuals of 
bilateral foot injuries, with bilateral arthritis of the 
metatarsophalangeal joints, and assigned thereto an initial 
disability evaluation of 10 percent, effective in March 1999; 
(3) denied service connection for breast pain (claimed as 
fibrosis); (4) denied service connection for hypertension; 
and (5) granted service connection for uterine fibroids and 
assigned thereto a noncompensable (0 percent) disability 
evaluation, effective in March 1999.

The issues of entitlement to service connection for breast 
pain (claimed as fibrosis) and for hypertension are addressed 
in the Remand portion of this decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2. The appellant's service-connected left greater 
trochanteric bursitis with iliotibial band tightness is 
manifested by: pain upon palpation while in supine position; 
negative Trendelenburg sign, bilaterally; normal gait; 
ability to walk on heels and toes without difficulty; no 
motor weakness, atrophy, or sensory loss in the lower 
extremities; and subjective complaints of constant pain.  

3.  There is no evidence of significant functional impairment 
or objective findings of significant impairment of the range 
of motion of the left hip.  X-ray examination of the left hip 
revealed no significant bony or soft tissue abnormalities.  

4.  The appellant's service-connected residuals of bilateral 
foot injuries, with bilateral arthritis of the first 
metatarsophalangeal joints, is manifested by: normal gait; 
ability to walk on heels and toes without difficulty; ability 
to balance weight on one lower extremity at a time; no 
tenderness, swelling or instability of the feet or ankles; 
normal plantar arches; no vascular skin changes or plantar 
calluses; no motor weakness, atrophy, or sensory loss in the 
lower extremities; and a normal range of motion in both 
ankles.  X-ray examination of the feet revealed minimal 
degenerative changes at the first metatarsophalangeal joints, 
bilaterally.

5.  The appellant's service-connected uterine fibroids are 
manifested by: normal cervix; healthy vagina; no masses or 
tenderness in adnexa area; and a fibroid, 4-centimeters in 
size, at the right corneal area.  The appellant does not have 
chronic irregular menstruations or adhesions.

6.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability 
evaluation in excess of 10 percent for service-connected left 
greater trochanteric bursitis with iliotibial band tightness 
have not been met. 38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5019, 5251-53 (2000).

2.  The criteria for an increased initial disability 
evaluation in excess of 10 percent for service-connected 
residuals of bilateral foot injuries, with bilateral 
arthritis of the first metatarsophalangeal joints, have not 
been met. 38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2000).

3.  The criteria for a compensable initial disability 
evaluation for service-connected uterine fibroids have not 
been met. 38 U.S.C.A. §§ 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. Part 4, Diagnostic Codes  7626 and 7628 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Initial Disability Evaluations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issues on appeal as the evaluations for 
service-connected conditions, rather than as a disagreement 
with the original rating award for these conditions.  
Nonetheless, the Board concludes that the RO's statement of 
the case (SOC), dated in March 2000, provided the appellant 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
initial disability evaluations herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issues on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluations herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

B.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claims in this 
case were pending on appeal at the Board, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
appellant is entitled to have his claims adjudicated in 
accordance with this legislation.  Karnas, 1 Vet. App. 308.  

After reviewing the appellant's claims file, the Board 
concludes that the RO has complied with the notice and duty 
to assist provisions contained in the new law for purposes of 
the decisions reached herein.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  Specifically, the RO, in 
its March 2000 statement of the case (SOC), provided the 
appellant with the applicable law and regulations relating to 
her claims herein for increased initial disability ratings.  
The appellant filed her claims herein during March 1999, the 
same month in which she was discharged from active duty 
service.  The RO has secured the appellant's inservice 
treatment records, and scheduled the appellant for all of the 
necessary VA examinations to determine the current severity 
of the conditions at issue.  Accordingly, the Board concludes 
that no prejudice to the appellant will occur by the Board's 
consideration of these issues at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  Factual Background

The RO has retrieved the appellant's service medical records, 
and they appear to be complete.  The appellant served on 
active duty in the United States Air Force from May 1996 to 
March 1999.  The report of the appellant's pre-induction 
examination, dated in July 1995, noted normal findings 
concerning her hips, lower extremities and genito-urinary 
system.  In August 1996, the appellant complained of heavy 
menses and requested an anemia check.  The report noted 
findings of dysfunctional uterine bleeding and uterine 
enlargement.  A treatment report, dated in November 1996, 
noted the veteran's complaints of left hip pain following an 
aerobics class.  Physical examination revealed no 
abnormalities.  The report concluded with an assessment of 
likely muscle strain.  A subsequent treatment report, dated 
in December 1996, noted the veteran's complaints of ongoing 
left leg pain.  The report concluded with an assessment of 
thigh/groin pull.

A treatment report, dated in March 1997, noted the 
appellant's complaints of bilateral foot pain.  An assessment 
of bilateral foot strain was given.  A subsequent treatment 
report, dated in March 1997, noted complaints of left hip 
pain.  The report concluded with an assessment of 
trochanteric bursitis, and the appellant received a steroid 
injection to the area.  A subsequent treatment report, dated 
in April 1997, noted that the appellant's trochanteric 
bursitis had improved.  A treatment report, dated in April 
1997, noted the veteran's complaints of feeling dizzy with 
lightheadedness.  It also noted her complaints of swollen 
ankles and numb fingers.  
The report concluded with an assessment of mild bilateral 
ankle inflammation, general non-specific inflammation, mild 
ketosis and possible mild dehydration.  

In June 1997, the appellant underwent a screening mammogram 
that revealed normal findings.  A pelvic examination 
performed at that time revealed a normal sized uterus with no 
focal abnormalities.   The report also noted that the left 
ovary appeared normal and that there was no abnormal pelvic 
fluid collection identified.  The report concluded with an 
impression of unremarkable pelvic ultrasound.  A treatment 
report, dated in August 1997, noted the appellant's 
complaints of pain having returned to her hip area.  Physical 
examination revealed exquisite tenderness over the 
trochanteric bursa.  A steroid injection was administered at 
that time, and the report concluded with an assessment of 
trochanteric bursitis.  An October 1997 treatment report 
noted the veteran's complaints of left hip pain for the past 
several days.  

In January 1998, a comprehensive evaluation of the 
appellant's left hip pain was conducted.  The report of this 
examination noted the appellant's history of ongoing left hip 
and foot pain.  Physical examination revealed, in pertinent 
part:

Hips: Full range of motion bilaterally.  
She had tenderness at the anterior 
superior iliac spine bilaterally; 
however, it seemed to be a little bit 
more prominent on the left.  There was 
some mild tenderness over the right 
trochanteric bursa, however, on the left 
there was marked tenderness which 
extended along the iliotibial band down 
to about the mid thigh.  Knees: Full 
range of motion; no effusions or crepitus 
was noted.  There was some tenderness in 
the joint line bilaterally which appeared 
to be mild.  There was also some 
tenderness below the joint line medially 
on both sides; however, it  seemed that 
the right was greater than the left.  
Ankles: Showed no effusions, no 
tenderness, and had full range of motion.  
Feet:  There was no tenderness or 
swelling of any joints.  Achilles tendon, 
calcaneus, and plantar fascias appeared 
to be within normal limits.

The report concluded with impressions of (1) iliotibial band 
syndrome on the left with left-sided trochanteric bursitis; 
and (2) probably early mild fibromyalgia.

In June 1998, the appellant sought treatment for ongoing left 
hip pain.  The report noted an assessment of left chronic 
trochanteric bursitis, and recommended that she return to 
physical therapy.  An Orthopedic Clinic report, dated in July 
1998, noted the following physical findings:

[D]iffuse tenderness along the greater 
trochanter and iliotibial band.  She also 
has tenderness in the calf and notes 
tenderness wherever I press lightly.  She 
has full range of motion of the hip.  It 
is asymmetrical with the opposite side.  
She has no sensitivity to light tough.  
Straight leg raise is negative.  Her 
primary tenderness seems to be over the 
greater trochanter.

The report concluded with an assessment of left trochanteric 
bursitis.  An X-ray examination of the left hip, performed in 
July 1998, revealed an impression of a small amount of fluid 
in the region of the left greater trochanter compatible with 
trochanteric bursitis.  A September 1998 treatment report 
noted the appellant's complaints of left hip and left foot 
pain.  The report concluded with an assessment of left foot 
pain.  

A medical treatment report, dated in October 1998, noted the 
veteran's complaints of left foot pain.  Physical examination 
revealed no focal tenderness or swelling.  The report also 
noted that there was no evidence of neuroma, focal ankle 
pathology, heel pain syndrome, bunion or talar's 
bunionectomy.  It also noted that the appellant's Achilles 
tendon was normal.  An assessment of left foot pain, 
nonspecific, was given.  X-ray examination of the appellant's 
left foot, performed in September 1998, suggested sclerosis 
of the subtalar joint and mild narrowing of the talonavicular 
joint.  The joints otherwise appeared well preserved without 
evidence of fracture or dislocation.  

A medical board report summary, dated in November 1998, noted 
the appellant's complaints of chronic and long-term left leg, 
hip and foot pain.  Physical examination revealed tenderness 
over the greater trochanteric bursa.  Range of motion of the 
left hip was normal, and strength testing of the lower 
extremity was 5/5.  Examination of the left foot revealed 
normal mechanics and alignment, without evidence of calluses 
or swelling.  There was evidence of diffuse nonspecific 
tenderness.  X-ray examination of the hip and left forefoot 
revealed no significant abnormality.  The results of a 
magnetic resonance imaging examination revealed "some 
questionable evidence of bursitis in the greater trochanteric 
region of the left hip."  The report concluded with an 
assessment of "[c]hronic left hip and foot pain without 
definable abnormality except for the trochanteric bursitis 
which has been unresolving."  The report of a bilateral 
mammogram, performed in January 1999, revealed no evidence of 
malignancy.  Physical examination revealed no masses and mild 
tenderness of the lateral aspect of the left breast.  A 
report of Findings and Recommended Disposition of USAF 
Physical Evaluation Board, AF Form 356, concluded that the 
appellant was unfit for duty as a result of her chronic left 
hip pain with trochanteric bursitis with associated foot 
pain.  

In May 1999, a VA general physical examination was conducted.  
The report of this examination noted the veteran's complaints 
of left foot, buttock and hip pain.  A neurological review 
revealed findings of a "[n]egative history except for the 
tingling in her feet.  Cranial nerves 2-12 intact.  Motor is 
intact.  Reflexes are 2+ and equal throughout."  X-ray 
examination of the chest revealed a normal size heart and 
pulmonary vasculature.  The lungs were also noted to be free 
of an acute process.  

In May 1999, a VA examination for joints was conducted.  The 
report of this examination noted the appellant's history of 
left hip and left foot pain.  The report noted the 
appellant's current complaints of pain in the lateral aspect 
of the left hip radiating down into her left foot.  She 
indicated that the left lower extremity feels "tired."  
Physical examination revealed well-developed, well-nourished 
female with a normal gait.  The report also stated:

LEFT HIP:  Trendelenburg sign is negative 
bilaterally.  I can elicit no point of 
tenderness over the lateral aspect of her 
hip.  She has the following range of 
motion without complaint of pain: flexion 
125 degrees, internal rotation 30 
degrees, external rotation 45 degrees, 
abduction 50 degrees, adduction 35 
degrees.  LEFT FOOT: The patient stands 
with a normal arch.  She has no swelling 
or deformity.  The dorsi pedis pulse is 
palpable.  She has no corns or calluses.  
She has normal motion in the ankle and 
subtalar joint.

NEUROLOGICAL:  Deep tendon reflexes are 
active and equal in knees and ankles 
bilaterally.  She walks on her heels and 
toes without difficulty.  She can squat 
and arise from squatting position without 
assistance.  I can detect no motor 
weakness or sensory loss in the lower 
extremities.

X-RAYS: LEFT HIP: AP & frogleg lateral 
views of the left hip including the 
entire left hemipelvis reveal no evidence 
of fracture, dislocation, destructive 
lesion, narrowing of the articular 
cartilage in the SI joint of left hip.  
No osteophytes are noted.  LEFT FOOT:  
Three views of the left foot reveal a 
small osteophyte on the dorsal and 
lateral aspects of the first metatarsal 
head.  No other abnormalities are noted.

The report concluded with impressions of (1) history of 
trochanteric bursitis, left hip, without residual x-ray or 
physical abnormalities; and (2) mild osteoarthritis, left 

first metatarsal phalangeal joint.  The VA examiner further 
commented:

This patient's symptoms are strongly 
suggestive of trochanteric tendonitis or 
bursitis.  This is what her military 
physician was treating her for.  The only 
positive physical finding which it has is 
localized tenderness in a specific area.  
She has no tenderness in that area at 
this time.  One of the features of this 
disease is pain radiating the lower 
extremity to the foot.

A VA examination for feet was also conducted in May 1999.  
The report of this examination noted the appellant's 
complaints of pain in the left hip radiating down into the 
left foot.  This examination report noted identical physical 
findings to those listed on the May 1999 VA examination for 
joints.  X-ray examination of the right foot revealed minimal 
degenerative changes at the first metatarsal joint, 
bilaterally.  No other significant bony or soft tissue 
abnormality was noted.  

A second VA examination for feet was conducted in August 
1999.  The report of this examination noted the veteran's 
complaints of bilateral foot pain since 1996.  The report 
noted that the appellant "cannot give any history of injury 
to her feet or any aggravation of any pain with any 
particular activity."  She stated "even standing causes 
pain and the pain is generalized."  Physical examination 
revealed the appellant to be somewhat obese, with a normal 
station and gait.  She is able to walk on her heels and toes 
without any difficulty, balance herself on one lower 
extremity at a time, and her plantar arches appear normal 
while standing.  The report further stated:

Examination of both feet and ankles:  No 
tenderness noted.  No swelling.  No 
vascular skin changes noted.  Peripheral 
pulses are intact.  No plantar calluses 
or warts noted.  No tenderness noted.  No 
hallux valgus noted.  Range of motion in 
both ankles is within normal limits at 20 
degrees of dorsiflexion, 45 degrees of 
plantar flexion, 10 degrees of eversion, 
and 30 degrees of inversion.  There is no 
tenderness or swelling noted at the ankle 
joints.  No inversion or eversion, laxity 
or instability noted.  No tightness of 
the heel cord noted.

Examination of both hips did not reveal 
tenderness, however, while supine during 
palpation she complained of pain on left 
trochanteric area, however, while 
standing and sitting she did not have any 
problems.  Patrick's sign was positive, 
pain in the left hip.  Range of motion in 
both hips was within normal limits with 
125 degrees of flexion, 10 degrees of 
extension, 50 degrees of abduction, 30 
degrees of adduction, 45 degrees of 
external rotation, and 30 degrees of 
internal rotation.  No atrophy of the 
muscles noted.

Sensory function in the lower extremities was reportedly 
normal.  The appellant was able to get off the table without 
any difficulty, and she did not offer any complaints in terms 
of fibromyalgia or any history of being diagnosed with 
fibromyalgia.  Functionally, the report noted the appellant's 
complaints of pain at a 6.5 on a scale of 1 to 10.  She also 
reported that she was given a cane, but does not use it, and 
that she does not take any medications.  Inspection of the 
appellant's sandals, which she has worn for a year, did not 
reveal any uneven worn out areas.  The report concluded with 
an impression of (1) mildly degenerative joint disease of 
left first metatarsal phalangeal joint; and (2) normal 
physical examination of both hips and feet. 

In August 1999, a VA gynecological examination was conducted.  
The report of this examination noted the appellant's 
complaints of constant mastodynia (breast pain).  Physical 
examination revealed tenderness in the left upper chest wall.  
The report noted a 2 by 2 centimeter mass in the lateral 
quadrant of the left breast.  A second VA gynecological 
examination was also held in August 1999.  The report of this 
examination noted the appellant's narrative history of "that 
she has been told that she had fibroids in 1996."  Physical 
examination revealed a normal cervix and a healthy vagina.  A 
pelvic examination revealed a 4-centimeter sized fibroid at 
the right corneal area.  The report concluded with a 
diagnosis of fibroids and noted that no treatment was 
indicated at that time.

III.  Analysis

Review of the appellant's claims herein requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant. See 
Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) and cases cited 
therein.  Furthermore, as the Court has pointed out, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), overruled on other grounds by Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098 (2000) 
(to be codified at 38 U.S.C. §5107);  38 C.F.R. §§ 3.102, 4.3 
(2000); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2000). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (2000).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of 
minor joints, ratable on disturbance of lumbar 
spine functions. 

38 C.F.R. § 4.45 (2000).

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, 
with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59 (2000).

A.  Initial Disability Evaluation for Service-Connected Left 
Greater Trochanteric Bursitis with Iliotibial Band Tightness

Under the applicable criteria, it is noted that bursitis 
established by X-ray will be rated as degenerative arthritis. 
38 C.F.R. Part 4, Diagnostic Code 5019 (2000). Diagnostic 
Code 5003 (degenerative arthritis), in turn, provides that 
compensation may be awarded under three circumstances: (1) 
when limitation of motion meets the schedular criteria for 
the joint(s) affected and is objectively confirmed, such as 
by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2) when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; or (3) when there is no 
limitation of motion, 10 or 20 percent will be assigned 
depending on the degree of incapacity, if there is X-ray 
evidence of 2 or more major joints or minor joint groups. 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2000) notes that muscle spasm helps 
identify arthritic joints, and crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from X-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected. Hicks, 8 Vet. App. at 420-21 
(1995) (citations omitted).

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (2000), because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint. Schafrath, 
1 Vet. App. at 592 (1991); Hicks and DeLuca, supra.  In other 
words, when rating for limitation of motion, a higher rating 
may be assigned if there is additional limitation of motion 
from pain or limited motion on repeated use of the joint.

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent disability rating. 38 C.F.R. Part 4, Code 5251 
(2000).  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent rating.  A 20 percent rating requires 
that flexion be limited to 30 degrees.  A 30 percent rating 
is warranted where flexion is limited to 20 degrees, and a 40 
percent rating requires that flexion be limited to 10 
degrees. 38 C.F.R. Part 4, Code 5252 (2000).  Limitation of 
rotation of either thigh warrants a 10 percent rating when 
toe-out of the affected leg cannot be performed to more than 
15 degrees. Limitation of adduction of the thigh also 
warrants a 10 percent rating when the legs cannot be crossed 
due to the limitation. And, limitation of abduction of the 
thigh warrants a 20 percent rating when motion is lost beyond 
10 degrees. 38 C.F.R. Part 4, Code 5253 (2000).

After careful review of the appellant's contentions and the 
evidence of record, the Board is unable to find that an 
initial disability evaluation in excess of 10 percent for the 
appellant's service-connected left greater trochanteric 
bursitis with iliotibial band tightness is merited.

The Board observes that the appellant's service-connected 
left greater trochanteric bursitis with iliotibial band 
tightness does not meet the requirements for a 20 percent 
disability evaluation under either Diagnostic Codes 5252 
(limitation of flexion of the thigh to 30 degrees) or 5253 
(limitation of abduction, motion lost beyond 10 degrees).  
Indeed, her August 1999 VA examination for feet reflects that 
her left hip exhibited a "normal" range of motion with 125 
degrees of flexion, 10 degrees of extension, 50 degrees of 
abduction, 30 degrees of adduction, 45 degrees of external 
rotation, and 30 degrees of internal rotation.  The report of 
her previous VA examination for joints, performed in May 
1999, also noted similar findings: "[s]he has the following 
range of motion without complaint of pain: flexion 125 
degrees, internal rotation 30 degrees, external rotation 45 
degrees, abduction 50 degrees, adduction 35 degrees."

The Schedule for Rating Disabilities provides that the normal 
range of hip abduction is from 0 degrees to 45 degrees.  The 
normal range of hip flexion is from 0 degrees to 125 degrees. 
38 C.F.R. § 4.71a, Plate II (2000).  Pursuant to Diagnostic 
Code 5251, relating to limitation of extension of the thigh, 
a 10 percent disability rating is warranted for limitation of 
extension of the thigh to 5 degrees.  A higher rating is not 
available under this code section.  Therefore, an initial 
disability evaluation in excess of 10 percent based on 
limitation of motion is not sustainable.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder. 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000); see 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  With the 
exception of pain, the evidence shows that there is very 
little, if any, functional limitation resulting from the 
appellant's bursitis of the left hip.  The Board finds that 
the appellant has no additional manifestations not already 
contemplated, such as atrophy, weakness, incoordination, 
swelling or deformity.  The appellant's August 1999 VA 
examination concluded with an impression of a normal physical 
examination of both hips and feet.  Any functional impairment 
that the veteran experiences in her left hip as a result of 
such joint pain, as contemplated by DeLuca, is included in 
the current 10 percent rating for her service-connected left 
hip bursitis.  As noted on her May 1999 VA examination 
report, "[t]he only positive finding which it has is 
localized tenderness in a specific area.  She has no 
tenderness in that area at this time."  Based on the 
foregoing, the Board finds that a higher rating based on 38 
C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  It is 
apparent that the 10 percent disability rating has been 
assigned by the RO primarily because of the constant pain 
reported by the veteran, inasmuch as the examination findings 
do not demonstrate significant functional impairment of the 
left hip.  The Board concludes therefore that the functional 
limitation imposed by the appellant's service-connected left 
greater trochanteric bursitis with iliotibial band tightness 
is appropriately compensated by the 10 percent initial 
disability rating that has been assigned during this appeal 
period under Diagnostic Code 5019.

Additionally, review of the claims folder indicates that in 
the statement of the case furnished to the appellant in March 
2000, the RO provided, but did not discuss, the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1), as they 
related to this condition.  In this regard, the Board 
observes that the claims folder contains no evidence 
whatsoever that the service-connected bursitis of the 
veteran's left hip has resulted in frequent hospitalizations 
or marked interference with employment such as to render 
impractical the application of the regular schedular 
standards.  Indeed, the objective findings on recent VA 
examinations are relatively normal with respect to whether 
the veteran's service-connected left hip disability is 
symptomatic.  Moreover, there is a paucity of evidence over 
the years since the original injury to demonstrate that this 
disability has had any significant industrial effect.  

For these reasons, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the service-
connected bursitis of the veteran's left hip.  Accordingly, a 
remand to the RO for referral of this rating claim to the 
Under Secretary of Benefits at VA Central Office for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2000) is not warranted.

Based on this relevant medical evidence, the Board must 
conclude, therefore, that the criteria for an initial 
disability rating greater than 10 percent for the service-
connected left greater trochanteric bursitis with iliotibial 
band tightness have not been met.  In reaching this 
determination, the Board has also determined that the 10 
percent evaluation represents the highest rating warranted 
during the appeal period. Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the preponderance of the evidence is 
against the veteran's claim for an increased initial 
disability evaluation in excess of 10 percent for service-
connected left greater trochanteric bursitis with iliotibial 
band tightness and, thus, there is no doubt to be resolved in 
her favor.
B.  Initial Disability Evaluation for Service-Connected 
Residuals of Bilateral Foot Injuries, with Bilateral 
Arthritis of the Metatarsophalangeal Joints

The appellant's service-connected residuals of bilateral foot 
injuries, with bilateral arthritis of the first 
metatarsophalangeal joints, have been evaluated collectively 
as 10 percent disabling under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5284.  As noted above, 
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 (degenerative arthritis), in turn, 
provides that compensation may be awarded under three 
circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; or (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups. Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  Note 
(1) to Diagnostic Code 5003, provides that the 20 percent and 
10 percent ratings based on X- ray findings, above, will not 
be combined with ratings based on limitation of motion. Id.  
Note (2), Diagnostic Code 5003, provides that the 20 percent 
and 10 percent ratings based on X- ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive. Id.

Under VA regulations, disabilities of the foot are rated 
pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 to 5284.  Pursuant to Diagnostic Code 
5284, used in rating residuals of a foot injury, a moderate 
injury of the foot warrants a 10 percent evaluation; a 
moderately severe injury to the foot warrants a 20 percent 
evaluation; and a severe injury to the foot warrants a 30 
percent evaluation.  If there is actual loss of use of the 
foot, a 40 percent evaluation is provided.

The General Counsel for VA, in a precedent opinion dated 
August 14, 1998, (VAOPGCPREC 9-98) held that if a disability 
rating was established under Diagnostic Code 5284, the 
availability of a separate rating under Diagnostic Codes 
5003/5010 and the applicability of sections 4.40, 4.45, and 
4.59 depend upon the manifestations compensated under 
Diagnostic Code 5284.  The precedent opinions of the VA 
General Counsel's Office are binding upon the Board. 38 
U.S.C.A. § 7104.  Consequently, the Board must consider the 
guidelines of VAOPGCPREC 9-98 in adjudicating the instant 
case.

General Counsel noted that Diagnostic Code 5284 is a more 
general Diagnostic Code under which a variety of foot 
injuries may be rated; that some injuries to the foot, such 
as fractures and dislocations for example, may limit motion 
in the subtalar, midtarsal, and metatarsophalangeal joints; 
and that other injuries may not affect range of motion.  
Thus, General Counsel concluded that, depending on the nature 
of the foot injury, Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under sections 4.40 and 4.45. VAOPGCPREC 9-98.

In the instant case, the Board finds that the medical 
evidence on file does not show that the appellant's service-
connected residuals of bilateral foot injuries, with 
bilateral arthritis of the first metatarsophalangeal joints, 
warrant an increased initial disability evaluation in excess 
of the currently assigned 10 percent.  The appellant's most 
recent VA examination of the feet, performed in August 1999, 
noted the veteran's complaints of generalized pain.  Physical 
examination revealed a normal gait.  She was able to walk on 
her heels and toes without difficulty, and able to balance 
herself on one lower extremity at a time.  Plantar arches 
appeared normal and no tenderness or swelling of the feet or 
ankles were noted.  The report further indicated that there 
were no vascular skin changes, no plantar calluses and no 
hallux valgus.  Peripheral pulses were also intact.  Range of 
motion in both ankles was noted to be "within normal 
limits" and there was no tenderness, swelling, laxity or 
instability noted.  In discussing her functional limitations, 
the report noted that no atrophy was found and sensory 
function was normal. The appellant was able to get off the 
table without any difficulty, and she did not offer any 
complaints in terms of fibromyalgia or any history of being 
diagnosed with fibromyalgia.  X-ray examination of the feet 
revealed minimal degenerative changes at the first metatarsal 
head, bilaterally.  The VA examiner also indicated the 
appellant's sandals revealed no signs of uneven wear and 
concluded with an impression of a normal physical examination 
of the feet. 

A prior VA examination for joints, dated in May 1999, noted 
that the appellant's complaints of pain in her left hip and 
left foot.  No right foot complaints were indicated.  The 
examination report noted that the appellant's gait was normal 
and that she can walk on her heels and toes without difficult 
and can squat and arise without assistance.  Physical 
examination of the left ankle revealed a normal range of 
motion in the ankle and subtalar joint.  The report also 
found no swelling or deformity, and normal arches.  The VA 
examiner further commented that "I can detect no motor 
weakness or sensory loss in the lower extremities."  The 
report concluded, in pertinent part, with a diagnosis of mild 
osteoarthritis, left first metatarsal phalangeal joint.  

Pursuant to VAOPGCPREC 9-98, the Board notes that it has 
taken into consideration limitation of motion of the 
veteran's foot, as well as the requirements of 38 C.F.R. §§ 
4.40, 4.45, and 4.59, in evaluating the appellant's service-
connected residuals of bilateral foot injuries, with 
bilateral arthritis of the first metatarsophalangeal joints, 
under Diagnostic Code 5284.  These regulations are applicable 
in the instant case because the veteran has reported that her 
residuals of bilateral foot injuries are manifest by pain and 
resulting functional impairment.  Despite these subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of bilateral foot pain which would warrant a 
schedular rating in excess of the 10 percent evaluation 
currently in effect.  There is no objective evidence of 
limitation of motion concerning either the appellant's left 
or right foot.  Also, the Board notes that the examiner found 
no evidence of instability or incoordination.  

With respect to the veteran's traumatic arthritis of the 
right foot, the Board has already considered limitation of 
motion in evaluating the veteran's disability pursuant to 
Diagnostic Code 5284.  For the reasons stated above, the 
Board has determined that the veteran is not entitled to a 
higher schedular rating under 5284 or any of the other 
potentially applicable Diagnostic Codes for evaluating 
disabilities of the foot under 38 C.F.R. § 4.71a.  The Board 
has also considered whether the veteran would be entitled to 
a higher rating for his bilateral foot disorder under any 
other potentially applicable Diagnostic Code.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1) (2000).

The Board also concurs with the RO's determination that the 
appellant's service-connected residuals of bilateral foot 
injuries, with bilateral arthritis of the first 
metatarsophalangeal joints, do not warrant an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  The evidence of record 
does not show frequent periods of hospitalization for the 
service-connected disability.  Rather, this condition has 
been consistently treated on an outpatient basis.  There is 
also no evidence of record to support a finding of marked 
interference with employment due to the veteran's residuals 
of bilateral foot injuries, with bilateral arthritis of the 
first metatarsophalangeal joints, so as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

For the reasons stated above, the Board finds that the 
symptoms of the appellant's disability do not meet or more 
nearly approximate the criteria for an initial disability 
evaluation in excess of 10 percent for her service-connected 
residuals of bilateral foot injuries, with bilateral 
arthritis of the first metatarsophalangeal joints.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied. As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application. See 
generally Gilbert, supra.
C.  Initial Disability Evaluation for Service-Connected 
Uterine Fibroids.

In September 1999, the RO granted service connection for 
uterine fibroids and assigned thereto a noncompensable 
initial disability evaluation under Diagnostic Codes 7628.  
Pursuant to 38 C.F.R. § 4.116a, Diagnostic Code 7628, benign 
neoplasms of the gynecological system or breast are to be 
rated according to impairment in function of the urinary or 
gynecological systems or skin.

When the appellant was afforded the VA gynecological 
examination in August 1999, she stated that she had initially 
been found to have uterine fibroids in 1996.  In discussing 
her menstrual history, the appellant indicated that she 
bleeds 4 to 6 days and that it is heavy for 2 days without 
pain.  On examination the uterus was normal sized.  The 
report also noted a fibroid, 4-centimeters in size, at the 
right corneal area.  There were no masses or tenderness found 
in either adnexal area.  The cervix was normal in appearance.  
The vagina was noted to be healthy.  The report concluded 
with a diagnosis of uterine fibroids.

Pursuant to Diagnostic Code 6622, used in rating displacement 
of the uterus, a 10 percent disability evaluation is 
warranted for adhesions and irregular menstruation.
A 30 percent evaluation is provided for displacement of the 
uterus, with marked displacement and frequent or continuous 
menstrual disturbances.  38 C.F.R. § 4.116, Diagnostic Code 
7622 (2000).

In this case, the recent VA examination disclosed that the 
veteran has uterine fibroids; however, there are no current 
signs of adhesions or irregular menstruations.  Under the 
circumstances, a 10 percent evaluation would not be warranted 
for the uterine fibroids under Diagnostic Code 7622.  Neither 
is there a showing of benign neoplasms of the gynecological 
system reflecting impairment in function of the urinary or 
gynecological systems, or any skin disability. See 38 C.F.R. 
§ 4.116a, Diagnostic Code 7628 (2000).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding any of the matters on appeal. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to an increased initial disability evaluation in 
excess of 10 percent for service-connected left greater 
trochanteric bursitis with iliotibial band tightness is 
denied.

Entitlement to an increased initial disability evaluation in 
excess of 10 percent for service-connected residuals of 
bilateral foot injuries, with bilateral arthritis of the 
metatarsophalangeal joints, is denied.

Entitlement to an increased (compensable) initial disability 
evaluation for service-connected uterine fibroids is denied.


REMAND

I.  Veterans Claims Assistance Act of 2000

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
pertinent part, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The Board notes that the RO found the 
claims to service connection for hypertension and for a 
disability manifested by breast pain to be not well-grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
appellant's claims for service connection in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


II.  Need for Additional Evidence to be Obtained

In view of the nature of the appellant's claim, all records 
of treatment should be obtained and associated with the 
claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

After reviewing the appellant's claims file, the Board 
concludes that the RO should contact the appellant and 
request that she provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers (and 
facilities), who have treated her for her hypertension and 
breast pain (claimed as fibrosis) since her discharge from 
the service.  Thereafter, the RO should make an attempt to 
obtain all records not currently in the appellant's claims 
files. See 38 U.S.C.A. § 5103A(c) (2000); Pollard v. Brown, 6 
Vet. App. 11 (1993) (duty to assist not breached by failure 
of the Secretary to obtain requested records where the 
appellant failed to identify specifically what "additional 
medical records" were being sought and why they were 
relevant; the duty to assist is not a one-way street).

III.  Consider Need for Advisory Medical Examination or 
Opinion

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim 
. . . if the evidence of record before the Secretary, taking 
into consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claim as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter to examine the relationship, if any, between 
the appellant's hypertension and breast pain (claimed as 
fibrosis), and her active duty service, including inservice 
treatment for these conditions, pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant provide the names, addresses, 
to the extent possible, particularly the 
city and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers (including heath care 
facilities) who have treated her for 
hypertension and breast pain (claimed as 
fibrosis) since her discharge from the 
service.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  If, after 
conducting a search, the RO is unable to 
obtain the appellant's service medical 
records, the RO should clearly certify 
this in the appellant's claims file.

2.  Following the above development, the 
RO should consider whether an advisory 
opinion is needed in this matter to 
examine the relationship, if any, between 
the appellant's hypertension and breast 
pain (claimed as fibrosis) and her active 
duty service pursuant to the newly enacted 
38 U.S.C.A. §  5103A (2000). See 38 C.F.R. 
§ 3.306(b) (2000). 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should then readjudicate the 
appellant's claims for entitlement to 
service connection for hypertension and 
for breast pain (claimed as fibrosis).  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have 



been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



